Title: To Thomas Jefferson from Patrick Gibson, 9 November 1808
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 9th. Novemr. 1808
                  
                  We send you inclosed a Certificate of $450 lodged in our Bank to the credit of James Dinsmore—
                  We are respectfully Yours &c
                  
                     Gibson & Jefferson 
                     
                  
               